             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

STEVEN MOODY, JR.,                       )
                                         )
                    Plaintiff,           )
vs.                                      )             NO. CIV-19-413-HE
                                         )
ANDREW M. SAUL,                          )
Commissioner of the                      )
Social Security Administration,          )
                                         )
                    Defendant.           )

                                        ORDER

      In this action, plaintiff seeks judicial review of the final decision of defendant

Commissioner of Social Security Administration (“Commissioner”) that plaintiff was not

disabled under the terms of the Social Security Act. On January 30, 2020, United States

Magistrate Judge Gary M. Purcell issued a Report and Recommendation recommending

that the Commissioner’s decision be affirmed. The parties were advised of their right to

object to the Report and Recommendation by February 19, 2020.

      Neither party objected to the Report and Recommendation. Therefore, the parties

have waived their rights to appellate review of the factual and legal issues it addressed.

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS the Report and Recommendation [Doc. #20] and AFFIRMS the decision of the

Commissioner.
IT IS SO ORDERED.

Dated this 21st day of February, 2020.
